William Boyd died leaving of force his will in which he provides:
"I give to my beloved wife, Sarah Ann, all of my estate, both real and personal, during her natural life or widowhood with the privilege of selling (if necessary) such personal property as can be spared for the support of the family or to educate the children, and provided she should marry I wish the property to return back to the estate (italics mine) and be sold and divided and each legatee receive their respective shares, the property not to be squandered or made way with unnecessarily, and provided she should remain a widow until her death, I wish the property to remain uninterrupted until her death, and then be divided if the legatees can agree, and if they cannot agree, for all to be sold and the proceeds equally divided, share for share with my lawful heirs."
It will be observed that the estate is given to Mrs. Boyd, not for her benefit alone, but for the support and education of the family of the testator. If she had married again, the property reverted to his estate. It did not go to his heirs as such; it went to his estate. Therefore those entitled to his estate at the time of the second marriage would take the land. There was a power to sell the personal property, but not the real estate. It could not be told who would be entitled to the estate until the widow could no longer remarry. The interest was, therefore, contingent until it was no longer possible for the widow to remarry. That possibility ceased with her death. The will further provides that, should she "remain a widow until her death, then be divided * * * equally * * * share for share with my lawful heirs."
This is in accord with the Circuit decree, and it ought to be sustained. *Page 430